Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant provides support for “graph structure” (Other aspects of the invention are directed to extracting features of a local graph structure (e.g., algorithm types, fitness, sampling rates) and features of datasets utilized by the local graph structure (e.g., type, variability, etc.), 0016).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3, 5-6, 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sali (US 2018/0225391). 
Sali discloses:
Claims 1, 10, 17. A method comprising:
receiving, by a computing device, a local graph model (not further defined in the claims and graph model reads on e.g., modeling ensemble generator preprocesses and models an input dataset according to a user listing of modeling types, modeling algorithms and preprocessing operations”, abstract, 0008); 
determining, by the computing device, a subgraph (reads on an algorithm/model, second or additional algorithm/model or part of a larger algorithm/model; in Sali subgraphs/models are selected and combined “determine which models have reached a sufficiently good score so that they can be used in a final ensemble”, 0073) in the local graph model;
acquiring, by the computing device, an external graph model (external to what?  Models read on lines of code that are stored external to various processors and/or memories);
determining, by the computing device, a plurality of alternative subgraphs in the external graph model (“here may be a large number of hyper-parameters, many of which may have multiple values. To start the model calculation, modeling ensemble generator 14 may select a few points within hyper-parameter space 22 (FIG. 2A shows four of them) and may provide them to modeling services 18. Each modeling service 18 may run its model and may generate a score, indicating how well the data to be modeled matched the model. FIG. 2A shows exemplary score values for each of the four models, where a model created by modeling service 
score of 0.000007, a model created by modeling service
18B has a score of 0.062, a model created by modeling service
18C has a score of 0.0034 and a model created by modeling service 
18D has a score of 0.15. 
Clearly the model created by modeling service 18A has a model with low score which doesn't match the data to be modeled. Such a model will not be included in the ensemble, or blend, of models which model runner 32 may produce”, 0055;);
determining, by the computing device, a score for each of the plurality of alternative subgraphs (“each model runner 32 may generate an optimal "ensemble model" from the current "best" scores, where the definition of "best" may be any suitable definition, such as the top N models, or those above a certain threshold value”, 0067, 0074;
 “here may be a large number of hyper-parameters, many of which may have multiple values. To start the model calculation, modeling ensemble generator 14 may select a few points within hyper-parameter space 22 (FIG. 2A shows four of them) and may provide them to modeling services 18. Each modeling service 18 may run its model and may generate a score, indicating how well the data to be modeled matched the model. FIG. 2A shows score values for each of the four models, where a model created by modeling service 
18A has a score of 0.000007, a model created by modeling service
18B has a score of 0.062, a model created by modeling service
18C has a score of 0.0034 and a model created by modeling service 
18D has a score of 0.15. 
Clearly the model created by modeling service 18A has a model with low score which doesn't match the data to be modeled. Such a model will not be included in the ensemble, or blend, of models which model runner 32 may produce”, 0055);
selecting, by the computing device, an alternative subgraph having a highest score among the plurality of alternative subgraphs (“each model runner 32 may generate an optimal "ensemble model" from the current "best" scores, where the definition of "best" may be any suitable definition, such as the top N models, or those above a certain threshold value”, 0067, 0074;
 “here may be a large number of hyper-parameters, many of which may have multiple values. To start the model calculation, modeling ensemble generator 14 may select a few points within hyper-parameter space 22 (FIG. 2A shows four of them) and may modeling service 18 may run its model and may generate a score, indicating how well the data to be modeled matched the model. FIG. 2A shows exemplary score values for each of the four models, where a model created by modeling service 
18A has a score of 0.000007, a model created by modeling service
18B has a score of 0.062, a model created by modeling service
18C has a score of 0.0034 and a model created by modeling service 
18D has a score of 0.15. 
Clearly the model created by modeling service 18A has a model with low score which doesn't match the data to be modeled. Such a model will not be included in the ensemble, or blend, of models which model runner 32 may produce”, 0055; 
“determine which models have reached a sufficiently good score so that they can be used in a final ensemble”, 0073); and
ensembling, by the computing device, the local graph model and the alternative subgraph having the highest score (“here may be a large number of hyper-parameters, many of which may have multiple values. To start the model calculation, modeling ensemble generator 14 may select a few points within hyper-parameter space 22 (FIG. 2A shows four of them) and may provide modeling service 18 may run its model and may generate a score, indicating how well the data to be modeled matched the model. FIG. 2A shows exemplary score values for each of the four models, where a model created by modeling service 
18A has a score of 0.000007, a model created by modeling service
18B has a score of 0.062, a model created by modeling service
18C has a score of 0.0034 and a model created by modeling service 
18D has a score of 0.15. 
Clearly the model created by modeling service 18A has a model with low score which doesn't match the data to be modeled. Such a model will not be included in the ensemble, or blend, of models which model runner 32 may produce”, 0055;
“Central storage unit 38 may store the pre-processing and various machine learning algorithm definitions, as well as the list of hyper-parameters available to be used. Central storage unit 38 may also store information about each task, such as the models generated, scores, the resultant ensemble information and any generated predictions”, 0063;
“each model runner 32 may generate an optimal "ensemble model" from the current "best" scores, where the definition of 
“initial set of hyper-parameters to modeling services 18 to run the model(s) for this initial set of hyper-parameters and to provide a score for the initial models”, 0072, 0121-2;
“determine which models have reached a sufficiently good score so that they can be used in a final ensemble”, 0073;
“The scores of the set of models are averaged to generate a score estimation for an average point representing the set of models.”, 0126).

3. The method according to claim 1, further comprising determining, by the computing device, a plurality features of the subgraph (reads on any parameters of the selectable models used in analyzing or scoring models/algorithms “initial set of hyper-parameters to modeling services 18 to run the model(s) for this initial set of hyper-parameters and to provide a score for the initial models”, 0072, 0121-2). 
 
5. The method according to claim 3, further comprising, for each of the plurality of alternative subgraphs: determining, by the computing device, a plurality of features of the alternative subgraph (reads on any parameters of the selectable models used in analyzing or scoring models/algorithms 
model parameters and the characteristics of the data (number of samples, number of features as indicated by the number of columns in the input file, statistics of each feature, measures taken on the rows of the input file, such as their average, measures of the relationships between sample vectors, such as the average distance between samples that belong to a same class)”, 0121;
“initial set of hyper-parameters to modeling services 18 to run the model(s) for this initial set of hyper-parameters and to provide a score for the initial models”, 0072, 0121-2); and determining, by the computing device, a similarity score based upon a similarity between the plurality of features of the subgraph and the plurality of features of the alternative subgraph (reads on matching, “At various points during the modeling process, modeling ensemble generator 14 may blend the more successful models together, to generate a candidate blended model which may match the data to be modeled better than a single model may match by itself”, 0042, 0072;
“here may be a large number of hyper-parameters, many of which may have multiple values. To start the model calculation, modeling ensemble generator 14 may select a few points within hyper-parameter space 22 (FIG. 2A shows four of them) and may provide them to modeling services 18. Each modeling service 18 indicating how well the data to be modeled matched the model. FIG. 2A shows exemplary score values for each of the four models, where a model created by modeling service 
18A has a score of 0.000007, a model created by modeling service
18B has a score of 0.062, a model created by modeling service
18C has a score of 0.0034 and a model created by modeling service 
18D has a score of 0.15. 
Clearly the model created by modeling service 18A has a model with low score which doesn't match the data to be modeled. Such a model will not be included in the ensemble, or blend, of models which model runner 32 may produce”, 0055.  

6. The method according to claim 5, wherein the determining the score for each of the plurality of alternative subgraphs is based on the similarity score for the alternative subgraph (reads on matching, “At various points during the modeling process, modeling ensemble generator 14 may blend the more successful models together, to generate a candidate blended model which may match the data to be modeled better than a single model may match by itself”, 0042, 0072;
modeling ensemble generator 14 may select a few points within hyper-parameter space 22 (FIG. 2A shows four of them) and may provide them to modeling services 18. Each modeling service 18 may run its model and may generate a score, indicating how well the data to be modeled matched the model. FIG. 2A shows exemplary score values for each of the four models, where a model created by modeling service 
18A has a score of 0.000007, a model created by modeling service
18B has a score of 0.062, a model created by modeling service
18C has a score of 0.0034 and a model created by modeling service 
18D has a score of 0.15. 
Clearly the model created by modeling service 18A has a model with low score which doesn't match the data to be modeled. Such a model will not be included in the ensemble, or blend, of models which model runner 32 may produce”, 0055).  

 17 see rejection of claim 1. A system comprising:[AltContent: rect]a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device;  program instructions of a local graph model receiver configured to receive a local graph model; program instructions of a subgraph determiner (scoring and ensembler “The distributed modeling ensemble generator preprocesses and models an input dataset according to a user listing of modeling types, modeling algorithms and preprocessing operations”, abstract, 0008) configured to determine a subgraph in the local graph model received by the local graph model receiver; program instructions of an alternative subgraph acquirer configured to acquire an external graph model and determine a plurality of alternative subgraphs in the acquired external graph model; program instructions of an alternative subgraph scorer configured to determine a score for each of the plurality of alternative subgraphs determined by the alternative subgraph acquirer (“The distributed modeling ensemble generator preprocesses and models an input dataset according to a user listing of modeling types, modeling algorithms and preprocessing operations”, abstract, 0008); and program instructions of an alternative subgraph ensembler configured to select an alternative subgraph having a highest score among the plurality of alternative subgraphs as determined by the alternative subgraph scorer (“The distributed modeling ensemble generator preprocesses and models an input dataset according to a user listing of modeling types, modeling algorithms and preprocessing operations”, abstract, 0008; “each model runner 32 may generate an optimal "ensemble model" from the current "best" scores, where the definition of "best" may be any suitable definition, such as the top N models, or those above a certain threshold value”, 0067, 0074) and ensemble the local graph model and the selected alternative subgraph having the highest score, wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory.  (“here may be a large number of hyper-parameters, many of which may have multiple values. To start the model calculation, modeling ensemble generator 14 may select a few points within hyper-parameter space 22 (FIG. 2A shows four of them) and may provide them to modeling services 18. Each modeling service 18 may run its model and may generate a score, indicating how well the data to be modeled matched the model. FIG. 2A shows exemplary score values for each of the four models, where a model created by modeling service 
18A has a score of 0.000007, a model created by modeling service
18B has a score of 0.062, a model created by modeling service
18C has a score of 0.0034 and a model created by modeling service 
18D has a score of 0.15. 
Clearly the model created by modeling service 18A has a model with low score which doesn't match the data to be modeled. Such a model will not be included in the ensemble, or blend, of models which model runner 32 may produce”, 0055;
“Central storage unit 38 may store the pre-processing and various machine learning algorithm definitions, as well as the list of hyper-parameters available to be used. Central storage unit 38 may also store information about each task, such as the models generated, scores, the resultant ensemble information and any generated predictions”, 0063;
“each model runner 32 may generate an optimal "ensemble model" from the current "best" scores, where the definition of 
“initial set of hyper-parameters to modeling services 18 to run the model(s) for this initial set of hyper-parameters and to provide a score for the initial models”, 0072, 0121-2;
“determine which models have reached a sufficiently good score so that they can be used in a final ensemble”, 0073;
“The scores of the set of models are averaged to generate a score estimation for an average point representing the set of models.”, 0126).

18. The system according to claim 17, wherein the subgraph determiner is further configured to determine a plurality of features of the subgraph (reads on any parameters of the selectable models used in analyzing or scoring models/algorithms “initial set of hyper-parameters to modeling services 18 to run the model(s) for this initial set of hyper-parameters and to provide a score for the initial models”, 0072, 0121-2).  

19. The system according to claim 18, wherein the alternative subgraph acquirer is further configured to determine, for each of the plurality of alternative subgraphs: a plurality of features of the alternative subgraph, and  a similarity score for the alternative subgraph based upon a similarity between the plurality of features of the subgraph and the plurality of features of the alternative subgraph. (reads on matching, “At various points during the modeling process, modeling ensemble generator 14 may blend the more successful models together, to generate a candidate blended model which may match the data to be modeled better than a single model may match by itself”, 0042, 0072;
“here may be a large number of hyper-parameters, many of which may have multiple values. To start the model calculation, modeling ensemble generator 14 may select a few points within hyper-parameter space 22 (FIG. 2A shows four of them) and may provide them to modeling services 18. Each modeling service 18 may run its model and may generate a score, indicating how well the data to be modeled matched the model. FIG. 2A shows exemplary score values for each of the four models, where a model created by modeling service 
18A has a score of 0.000007, a model created by modeling service
18B has a score of 0.062, a model created by modeling service
18C has a score of 0.0034 and a model created by modeling service 
18D has a score of 0.15. 
low score which doesn't match the data to be modeled. Such a model will not be included in the ensemble, or blend, of models which model runner 32 may produce”, 0055; “each model runner 32 may generate an optimal "ensemble model" from the current "best" scores, where the definition of "best" may be any suitable definition, such as the top N models, or those above a certain threshold value”, 0067, 0074). 

20. The system according to claim 19, wherein the alternative subgraph scorer (“The distributed modeling ensemble generator preprocesses and models an input dataset according to a user listing of modeling types, modeling algorithms and preprocessing operations”, abstract, 0008; “each model runner 32 may generate an optimal "ensemble model" from the current "best" scores, where the definition of "best" may be any suitable definition, such as the top N models, or those above a certain threshold value”, 0067, 0074) is further configured to determine the score for each of the plurality of alternative subgraphs based on the similarity score for the alternative subgraph as determined by the alternative subgraph acquirer. (similarity reads on matching, “At various points during the modeling process, modeling ensemble generator 14 may blend the more successful models together, to generate a candidate blended model which may match the data to be modeled better than a single model may match by itself”, 0042, 0072;
“here may be a large number of hyper-parameters, many of which may have multiple values. To start the model calculation, modeling ensemble generator 14 may select a few points within hyper-parameter space 22 (FIG. 2A shows four of them) and may provide them to modeling services 18. Each modeling service 18 indicating how well the data to be modeled matched the model. FIG. 2A shows exemplary score values for each of the four models, where a model created by modeling service 
18A has a score of 0.000007, a model created by modeling service
18B has a score of 0.062, a model created by modeling service
18C has a score of 0.0034 and a model created by modeling service 
18D has a score of 0.15. 
Clearly the model created by modeling service 18A has a model with low score which doesn't match the data to be modeled. Such a model will not be included in the ensemble, or blend, of models which model runner 32 may produce”, 0055).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Sali as set forth above in view of Etleb (US 2019/0175100).

4. The method according to claim 3, wherein the determining the plurality of features comprises using a deep learning model.  
Sali fails to particularly call for using deep learning (“In accordance with a preferred embodiment of the present invention, hyper-parameters may be the parameters of the type of the model as well as preprocessing parameters. System 10 may provide many different general types of modeling (such as regression, classification, time series prediction, recommendation (a.k.a collaborative filtering) and anomaly detection), each of which may have different types of algorithms. These types of modeling algorithms are discussed in the following books and online documentation, all of which are incorporated herein by reference: [0046] Foundations of Machine Learning, by Mehryar Mohri, Afshin Rostamizadeh and Ameet Talwalkar, ISBN:9780262018258; [0047] SKLearn site, http://scikit-learn.org [0048] Deep Learning, by Ian Goodfellow, Yoshua Bengio and Aaron Courville, MIT press, ISBN: 9780262035613; and [0049] An Introductory Study on Time Series Modeling and Forecasting, by Ratnadip Adhikari, R. K. Agrawal, LAP Lambert Academic Publishing, Germany, 2013”, 0045).
 deep learning (“According to some embodiments, full-entity ensemble modeling 1822 may apply supervised machine learning pipeline processes to build models based on an ensemble modeling approach. Selected algorithms may be voted to select the most accurate algorithm for the desired outcome. Ensemble is a set of machine learning algorithms (random forest, SVM, deep learning, xg boost) which select the algorithm that yields highest accuracy through voting among them”, 0168).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and it would have been obvious to use a deep learning method/algorithm/model because they are more efficient.

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sali, as set forth above, in view of Moore (US 2018/0336487)
2. The method according to claim 1, wherein the ensembling generates an updated local graph model, and further comprising using the updated local graph model to predict an outcome of a sporting event.
	Sali discloses using enseblers for prediction (0004, 0041, 0068, 015-0117; “the model might predict the number of products predict an outcome of a sporting event.
Moore teaches that it is well-known to use ensemblers to predict an outcome of a sporting event (“Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner (e.g., will a person decide to purchase a full version of software they have demoed, will a baseball player perform well given various circumstances of a game),”, 0024).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and the examiner takes official notice that it is well-known to use models to predict the outcome of sporting events for the purpose of gambling.

Claim Rejections - 35 USC § 103
Claims 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sali, as set forth above, in view of Crabtree (US 2018/0276508).

7. The method according to claim 6, further comprising determining, by the computing device, a reputation score (reputation not specifically disclosed, but it is not further defined Sali does disclose scores based on history, “point spawner 52 may also consider a) the score of previous models and their hyper parameters, the resources (memory, computation power) needed for the computation of the model parameters and the characteristics of the data (number of samples, number of features as indicated by the number of columns in the input file, statistics of each feature, measures taken on the rows of the input file, such as their average, measures of the relationships between sample vectors, such as the average distance between samples that belong to a same class)”, 0121) for each of the plurality of alternative subgraphs, and wherein the determining the score for each of the plurality of alternative subgraphs is further based on the reputation score for the alternative subgraph (reads on matching, “At various points during the modeling process, modeling ensemble generator 14 may blend the more successful models together, to generate a candidate blended model which may match the data to be modeled better than a single model may match by itself”, 0042, 0072;
“here may be a large number of hyper-parameters, many of which may have multiple values. To start the model calculation, modeling ensemble generator 14 may select a few points within hyper-parameter space 22 (FIG. 2A shows four of them) and may provide them to modeling services 18. Each modeling service 18 may run its model and may generate a score, indicating how well the data to be modeled matched the model. FIG. 2A shows exemplary score values for each of the four models, where a model created by modeling service 
18A has a score of 0.000007, a model created by modeling service
18B has a score of 0.062, a model created by modeling service
18C has a score of 0.0034 and a model created by modeling service 
18D has a score of 0.15. 
Clearly the model created by modeling service 18A has a model with low score which doesn't match the data to be modeled. Such a model will not be included in the ensemble, or blend, of models which model runner 32 may produce”, 0055). 
 
8. The method according to claim 7, wherein the ensembling uses a weight (reads on using weights of e.g., neural networks, 0050, 0091, 0120) determined based upon the score for the alternative subgraph having the highest score (“determine which models have reached a sufficiently good score so that they can be used in a scores, where the definition of "best" may be any suitable definition, such as the top N models, or those above a certain threshold value”, 0067, 0074). 
 
9. The method according to claim 7, wherein the ensembling uses a weight determined based upon an accuracy metric representing a level of improvement to results of the local graph model by the alternative subgraph having the highest score (reads on using weights of e.g., neural networks, 0050, 0091, 0120; “determine which models have reached a sufficiently good score so that they can be used in a final ensemble”, 0073; “each model runner 32 may generate an optimal "ensemble model" from the current "best" scores, where the definition of "best" may be any suitable definition, such as the top N models, or those above a certain threshold value”, 0067, 0074; 0055). 

10 see rejection of claim 1. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: determine a plurality of subgraphs and data sources of a local graph model; acquire a plurality of complementary subgraphs from an external code repository; determine a score for each of the plurality of complementary subgraphs based upon reputational data; select at least one complementary subgraph from the plurality of complementary subgraphs based upon the determined score for each of the plurality of complementary subgraphs; and incorporate the selected at least one complementary subgraph into the local graph model (“here may be a large number of hyper-parameters, many of which may have multiple values. To start the model calculation, modeling ensemble generator 14 may select a few points within hyper-parameter space 22 (FIG. 2A shows four of them) and may provide them to modeling services 18. Each modeling service 18 may run its model and may generate a score, indicating how well the data to be modeled matched the model. FIG. 2A shows exemplary score values for each of the four models, where a model created by modeling service 
18A has a score of 0.000007, a model created by modeling service
18B has a score of 0.062, a model created by modeling service
18C has a score of 0.0034 and a model created by modeling service 
18D has a score of 0.15. 
low score which doesn't match the data to be modeled. Such a model will not be included in the ensemble, or blend, of models which model runner 32 may produce”, 0055;
“Central storage unit 38 may store the pre-processing and various machine learning algorithm definitions, as well as the list of hyper-parameters available to be used. Central storage unit 38 may also store information about each task, such as the models generated, scores, the resultant ensemble information and any generated predictions”, 0063;
“each model runner 32 may generate an optimal "ensemble model" from the current "best" scores, where the definition of "best" may be any suitable definition, such as the top N models, or those above a certain threshold value”, 0067, 0074;
“initial set of hyper-parameters to modeling services 18 to run the model(s) for this initial set of hyper-parameters and to provide a score for the initial models”, 0072, 0121-2;
“determine which models have reached a sufficiently good score so that they can be used in a final ensemble”, 0073;
“The scores of the set of models are averaged to generate a score estimation for an average point representing the set of models.”, 0126).  

11. The computer program product according to claim 10, the program instructions further causing the computing device to determine a plurality of features of each of the plurality of subgraphs of the local graph model (reads on any parameters of the selectable models used in analyzing or scoring models/algorithms “initial set of hyper-parameters to modeling services 18 to run the model(s) for this initial set of hyper-parameters and to provide a score for the initial models”, 0072, 0121-2). 
 
12. The computer program product according to claim 11, wherein each of the plurality of complementary subgraphs has a similarity score (reads on matching, “At various points during the modeling process, modeling ensemble generator 14 may blend the more successful models together, to generate a candidate blended model which may match the data to be modeled better than a single model may match by itself”, 0042, 0072;
“here may be a large number of hyper-parameters, many of which may have multiple values. To start the model calculation, modeling ensemble generator 14 may select a few points within hyper-parameter space 22 (FIG. 2A shows four of them) and may provide them to modeling services 18. Each modeling service 18 may run its model and may generate a score, indicating how well the data to be modeled matched the model. FIG. 2A shows 
18A has a score of 0.000007, a model created by modeling service
18B has a score of 0.062, a model created by modeling service
18C has a score of 0.0034 and a model created by modeling service 
18D has a score of 0.15. 
Clearly the model created by modeling service 18A has a model with low score which doesn't match the data to be modeled. Such a model will not be included in the ensemble, or blend, of models which model runner 32 may produce”, 0055) that is above a predetermined threshold 
(e.g., “each model runner 32 may generate an optimal "ensemble model" from the current "best" scores, where the definition of "best" may be any suitable definition, such as the top N models, or those above a certain threshold value”, 0067, 0074).  

13. The computer program product according to claim 12, wherein the similarity score is determined based upon a similarity between the plurality of features of one the plurality of subgraphs of the local graph model and the plurality of features of the complementary subgraph (similarity reads on matching, “At various points during the modeling process, modeling ensemble generator 14 may blend the more successful models together, to generate a candidate blended model which may match the data to be modeled better than a single model may match by itself”, 0042, 0072;
“here may be a large number of hyper-parameters, many of which may have multiple values. To start the model calculation, modeling ensemble generator 14 may select a few points within hyper-parameter space 22 (FIG. 2A shows four of them) and may provide them to modeling services 18. Each modeling service 18 may run its model and may generate a score, indicating how well the data to be modeled matched the model. FIG. 2A shows exemplary score values for each of the four models, where a model created by modeling service 
18A has a score of 0.000007, a model created by modeling service
18B has a score of 0.062, a model created by modeling service
18C has a score of 0.0034 and a model created by modeling service 
18D has a score of 0.15. 
Clearly the model created by modeling service 18A has a model with low score which doesn't match the data to be modeled. Such model will not be included in the ensemble, or blend, of models which model runner 32 may produce”, 0055).  

14. The computer program product according to claim 10, wherein the reputational data comprises a reputation score (see below) associated with a creator, owner, editor, or maintainer of the complementary subgraph.  
15. The computer program product according to claim 14, wherein the reputational data is obtained from a social network (see below). 

16. The computer program product according to claim 10, wherein the incorporating the selected at least one complementary subgraph comprises using a weight determined based upon the score for the selected at least one complementary subgraph. (reads on using weights of e.g., neural networks, 0050, 0091, 0120; “determine which models have reached a sufficiently good score so that they can be used in a final ensemble”, 0073; “each model runner 32 may generate an optimal "ensemble model" from the current "best" scores, where the definition of "best" may be any suitable definition, such as the top N models, or those above a certain threshold value”, 0067, 0074; 0055).

Sali discloses a plurality of memory locations to receive models from (“Central storage unit 38 may store the pre-resultant ensemble information and any generated predictions”, 0063) for the purpose of combining models to achieve better prediction but fails to particularly call for specifying the models are being obtained from authors, owners, maintainers, subgraph acquirer, reputations, or that they are coming from social network storage units.

Crabtree teaches selecting graphs/algorithms for optimal accuracy/outcome (“a universal collection of computing algorithms and a marketplace for clients and developers of such algorithms.”, 0041; “analyze the images and video obtained through the crowdsourcing engine, using the algorithms contained in the algorithm database”, 0012; “The crowdsourcing manager 3002 coordinates the entire process of crowdsourced development of algorithms and strategies. Once an individual or group selects a task to complete, the crowdsourcing manager 3006 provides access to the algorithm database 3008 for development of algorithms and strategies for optimal completion of the tasks”, 0081; “analyze the images and video obtained through the crowdsourcing engine 3511, using the algorithms contained in the algorithm database 3504 and the real world information provided by the deep web extraction engine”, 0083; 0098).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and ensemble modeling involves adding external models/algorithms to improve the modeling and/or prediction.  Where the graphs/models come from does not change analyzing/testing models to find models that will achieve the best results, and any network the involves two or more people can be said to be a social network.  The examiner takes official notice that graphs/models can be or are created by humans and by using the author or author’s profile data in model selection based on reputation or past performance can be one more useful parameter used in model selection. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bischl et al. (ASlib: A benchmark library for algorithm selection) teaches algorithm selection (e.g., The task of algorithm selection involves choosing an algorithm from a set of algorithms on a per-instance basis in order to exploit the varying performance of algorithms over a set of instances”, abstract; “we can seek a schedule that determines an ordering 
Carr (2019/0346442) teaches making predictions from averaged algorithms (“results of these models were averaged to obtain a single prediction”, 0587).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 






/DAVID R VINCENT/Primary Examiner, Art Unit 2123